October 9, 1959

Mr. E. B. Csmiade
Chief Accountant
Texas State Parks Board
Austin, Texas
                                 Opinion No. WW-715
                                 Re:   Whether the $180.00 per
                                       year salary increase
                                       authorized in H.B. 4,
                                       56th Legislature, 3rd
                                       Called Session, is
                                       applicable to the park
                                       keepers of the Texas
Dear Mr. Camiade:                      State Parks Board.
        You have requested an opinion on whether the $180
per year salary increase authorized by Section 42 of Arti-
cle V of House Bill 4, Acts of the 56th Legislature, Third
Called Session (General Appropriation Act), may be paid to
the park keepers of the Texas State Parks Board.
        In the appropriation to the State Parks Board con-
tained in House Bill 4, the Legislature has authorized the
State Parks Board to pay the park keepers a salary not to
exceed $2,100 per year each. In addition thereto, the
Legislature, in the appropriation to the State Parks Board,
has authorized the State Parks Board to furnish such park
keepers with house and utilities. It is our opinion that
the house and utilities constitute a perquisite of employ-
ment in addition to the authorized salary. See Harris
                   203 S.W. 445, 448 (Tex.Clv.App.8,
                            73 S.W.2d 611, 613 (Tex. Civ.
APP. 1934, errorKinney           v. Collinsworth County
159 S.W.2d 234, 237 (Texxiv.App. 1942); 32 Words and Phrases,
Permanent Edition, "Perquisite," pages 275-278s;14 Words and
Phrases, Permanent Edition, "Emolument," pages 484-489. The
above cited authorities distinguish a salary from an emolu-
ment or perquisite of employment. The terms "emolument" and
"perquisite" are more comprehensive than "salary," and in-
clude, in addition to a salary, any gain, profit or compen-
sation incidental to the employment over and above the
regular salary.
Mr. E. B. Camiade, page 2 (ww-715)


        Subdivision (a) of Section 42, Article V of the
General Appropriation Act provides as follows:
              "In addition to the salary and wage
         amounts heretofore provided for in this
         Act, there is hereby appropriated a suffi-
         cient amount of money from each fund from
         which the respective salary or wage is
         payable under Article III of this Act, and
         a sufficient amount of money from the General
         Revenue Fund for salaries and wages authorized
         in Articles I, II, and in Article IV (except
         for State Aid to Public Junior Colleges) of
         this Act, to pay to each individual position
         for which the-annual salary hereinbefore
         authorized is $2400 or more up to $6,000,
         the additional sum of $180 per year."
         (Emphasis ours).
        The annual salary,(as distinguished from salary plus
perquisites of employment) authorized by House Bill 4 for
park keepers is less than $2,400. We therefore advise that
the $180 increase authorized therein is not applicable to
park keepers.
                           SUMMARY
              Since the annual salary authorized to
              be paid park keepers of the State Parks
              Board is less than $2,400, Section 42,
              Article V, House Bill 4, Acts of the
              56th Legislature, Third Called Session
              (General Appropriation Act), authorizing
              a salary increase of $180 per annum to
              certain employees, is not applicable to
              park keepers of the State Parks Board.
                                Yours   very truly,
                                WILL WILSON
                                Attorney General of Texas


JR:mfh
                                     Assistant
 -




MI-.E. B. Cmiade, Page 3 (WW-715)


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
B. H. Timmins, Jr.
Wallace Flnfrock
Linward Shivers
Joseph G. Rollins, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert